Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 1of9

AO 98 (Rev. 12/11) Appearance Bond

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

United States of America )
v. )
. ) Case No, 21 CR 269 (CM)
| Malik Sanchez )
Defendant )
APPEARANCE BOND
Defendant’s Agreement
I, Malik Sanchez (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) _ to appear for court proceedings:
( X ) _ ifconvicted, to surrender to serve a sentence that the court may impose; or
( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( X ) C1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of $10,000.00

(  ) G) This is a secured bond of secured by:

 

( )fa) , In. cash deposited with the court.

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(_) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety).

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 2 of 9

AO 98 (Rev. 12/11) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant ~ and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions

of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

i

Date: _ 05/06/2021 OWN Choy Amuse fr Hali
ey 's Wichudye Malik Sanchez Ma Saelt

 

 

 

Suretywproperty owner — printed name Surety/property owner ~ signature and date

Suretviproperly owner — printed name Sureayproperty owner — signature and date

Surety/property owner — prinied name Suretyproperty owner — signature and date
CLERK OF COURT

Date: _ 05/06/2021 ;
Signature of Clerk or Deputy Clerk

Approved.

Date: _ 05/06/2021 " Me,
oi USA's * Signature Kaylan Vasky

 
 
 

¥
=<
LT @onsént

nt fe eing A gee Ase ety tor Dali ke

. nel )

: Sanc (ge 1!) the Q!V ount of BY , 00 anol 4G ree
‘ ‘ Fo A forte 4 and RAVE dA

EE. Ge : Judgement entered
J against me far thet sum jf Malik Sanchez

me oe comply win the terms of Ag

Bond. oe certty under penalty yo

 

 
Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 5of9

AO 199A (Rev, 06/19) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
Vv.

Malik Sanchez

Defendant
ORDER SETTING CONDITIONS OF RELEASE

Case No. 21 CR 269 (CM)

 

IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

The defendant must appear at:

 

Place

 

on _
Date and Time

if blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 6 of 9

AO 199B (Rev, 12/20) Additional Conditions of Release Page oof ss Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the comnuunity.

IT IS FURTHER ORDERED that the detendant’s release is subject to the conditions marked below:

(L_]} (6) The defendant is placed in the custody of:
Person or organization
Address (only ifabove is an organization)
City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

Signed:

 

Custodian Date

(I¥]) (7) The defendant must:

( C1) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR [| Regular: [| strict: [] As Directed

 

telephone number , no later than
(1¥]) (b) continue or actively seek employment.
(LZ) (c) continue or stari an education program.
(i) (d) surrender any passport to: - PRETRIAL SERVICES
(I¥]) (e) not obtain a passport or other international travel document.

([¥]) () abide by the following restrictions on personal association, residence, or travel: © SDNY/EDNY

 

 

([¥]) (2) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: Defendant must have no contact or communicate with the victims in this case or the victims

‘ in any of his state cases and must abide by any and all Temporary or Final Order of Protections issued by any court.

([¥]) (bh) get medical or psychiatric treatment:

 

 

(LJ) G) return to custody each at _o’clock afler being released at _o’clock for employment, schooling,
or the following purposes:

 

 

(LJ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

( [¥]) (k) not possess a firearm, destructive device, or other weapon.

({.]) G)_ not use alcohol LJ )atall¢ [_] ) excessively.

({¥]) (mn) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

([v]) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

([¥]) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

({¥]) (p) participate in one of the following location restriction programs and comply with its requirements as directed,

(L_]) @) Curfew, You are restricted to your residence every day ( TC] ) from to vor (LJ )as
directed by the pretrial services office or supervising officer; or

([¥]) (Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services:
medical, substance abuse, or mental health treatment; attorney visils; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

( EP) (iii) Home Incarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(L_]) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restriclions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.

 
Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 7 of 9

AO 199B (Rev. 12/20) Additional Conditions of Release Page oof ___s Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

([]) (q) submit to the following location monitoring technology and comply with its requirements as directed:
([¥]) G) Location monitoring technology as directed by the pretrial services or supervising officer; or
(LJ) (ii) Voice Recognition: or
(1) tii) Radio Frequency: or
(1) (ivy GPS.
(I) (#) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising

officer,
(LJ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,

questioning, or traffic stops.
(CA)

 

 

Defendant may be released after he posts a $10,000 bond,

Cosigned by two financially responsible people with the defendant’s mother to sign as a third-party custodian;

1, Defendant will be on Home Detention with Location Monitoring and may not leave his home except with prior
permission from Pretrial Services—Pretrial will grant permission in very limited circumstances, such as, medical
appointments, meetings with attorney, court appearances, and religious services.

2. Defendant must surrender all travel documents and make no new applications for such documents.

3. If Pretrial Services gives defendant permission to leave his home, in no event may defendant travel outside the
Southern and Eastern District of New York

4. Defendant must obtain/maintain employment as approved by Pretrial Services or seek/attend educational
programs,

5. Defendant must undergo a mental health evaluation and participate in mental health treatment as directed by
Pretrial Services, and defendant must continue taking any prescribed psychiatric medication, unless directed
otherwise by the Pretrial Services approved mental health professional.

6, Defendant must NOT possess a firearm, weapon, bullets, or ANY other destructive device.

7. Defendant must have no contact or communicate with the victims in this case or the victims in any of his state
cases and must abide by any and all Temporary or Final Order of Protections issued by any court,

8. Defendant’s use of internet is limited to communications with his lawyer, mental health counselor, and Pretrial
Services. Accordingly, defendant may not view or post to ANY internet site or participate in any way in viewing
or disseminating content on the internet. Pretrial Services will monitor defendant’s internet usage.

All conditions must be satisfied before defendant is released.

9, Pretrial Services will periodically test defendant for the use of illegal drugs.

Defense Counsel Name: Clay Kaminsky
Defense Counsel Telephone Number: (646) 842-2622

Defense Counsel Email Address: Clay_Kaminsky@fd.org

 
Case 1:21-cr-00269-CM Document17 Filed 05/06/21 Page 8 of 9

AO 199C (Rev. 09/08) Advice of Penalties
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: Malik Sanchez Case No. 21 CR 269 (CM)
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (4.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 tine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate againsLa witness, victim, or informant; or intimidate or atlempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifleen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than filieen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

{ acknowledge that ] am the defendant in this case and that | am aware of the conditions of release. 1 promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

   

Ud Aawunsey fh c Nalik. Suhe 2

Date: 05/06/2021
bfendant lk unke Malik’ Sanclfey. |

 

 

[_] DEFENDANT RELEASED

City and State

Directions to the United States Marshal

(_ ) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before

the appropriate judge at the time and place specified.

Date:

 

, Judicial Officer's Signature eo

 

DISTRIBUTION: COURT DEFENDANT . PRETRIAL SERVICE U.S.ATTORNEY = US. MARSHAL

 
Case 1:21-cr-00269-CM Document 17

AO 199C (Rev. 09/08) Advice of Penalties

 
 
 
 
 
 
  
 
 
 
 
 
  

Filed 05/06/21 Page 9 of 9

Scuthern District cf eww Yerks

The Bram

Manhattan

WWesichesier
Reckiand
Lutchess

Orange

Putnam
Sullivan

Eastern Listrict cf sew York

Erceckbn (Kings Counts)
Cueens (Cucens County}
Staten island (achmcnd Ceunty}
Leng tsiand (siastau & Saffcts)

 
